In an action, inter alia, to recover damages for unlawful eviction, the plaintiff appeals from an order of the Supreme Court, Queens County (Lonschein, J.), dated March 21, 1990, which sua sponte dismissed the complaint.
Ordered that the order is affirmed, without costs or disbursements.
*642The plaintiff contends that the dismissal of his cause of action to recover damages was improper, arguing solely that such a cause of action was authorized under section 2524.4 (a) (5) of the Rent Stabilization Code. The code, however, explicitly states that no such cause of action is authorized (see, 9 NYCRR 2524.4 [a] [5]). Mangano, P. J., Sullivan, O’Brien, Ritter and Pizzuto, JJ., concur.